  8:20-cr-00036-RFR-MDN Doc # 90 Filed: 06/17/21 Page 1 of 1 - Page ID # 194




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,        )
                                 )
              Plaintiff,         )                             8:20CR36
                                 )
    vs.                          )
                                 )
SPENCER ALLEN SCOTT,             )                               ORDER
LEONARD HATTEN, JR., and DONAVAN )
SHAW                             )

                     Defendants.


      This matter is before the court on the defendant Leonard Hatten, Jr.’s Unopposed
Motion to Continue Trial [89]. Counsel for the defendant will be out of the district through
August 19, 2021. In addition, the government is still conducting DNA testing. For good
cause shown,

       IT IS ORDERED that the Motion to Continue Trial [89] is granted, as follows:

       1.     The jury trial, for all defendants, now set for August 16, 2021, is continued
              to August 30, 2021.

       2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
              of justice will be served by granting this continuance and outweigh the
              interests of the public and the defendants in a speedy trial. Any additional
              time arising as a result of the granting of this motion, that is, the time
              between today’s date and August 30, 2021, shall be deemed excludable
              time in any computation of time under the requirement of the Speedy Trial
              Act. Failure to grant a continuance would deny counsel the reasonable time
              necessary for effective preparation, taking into account the exercise of due
              diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

       DATED: June 17, 2021.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
